Name: Council Regulation (EEC) No 2055/86 of 30 June 1986 opening, allocating and providing for the administration of a Community tariff quota for rum, arrack and tafia, falling within subheading 22.09 C I of the Common Customs Tariff and originating in the overseas countries and territories associated with the European Economic Community (1986/87)
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar
 Date Published: nan

 No L 173/98 Official Journal of the European Communities 1 . 7 . 86 COUNCIL REGULATION (EEC) No 2055/86 of 30 June 1986 opening, allocating and providing for the administration of a Community tariff quota for rum, arrack and tafia, falling within subheading 22.09 C I of the Common Customs Tariff and originating in the overseas countries and territories associated with the European Economic Community (1986/87) THE COUNCIL OF THE EUROPEAN COMMUNITIES, whereas, .taking into account actual trends on the markets for the products in question , the needs of the Member States and the economic prospects for the period under consideration , the percentage shares in the quota volume may be laid down approximately as follows : Benelux : Denmark : Germany : Greece : Spain : France : Ireland : Italy : Portugal : United Kingdom : 59,99 7,04 10,88 0,51 1,95 4,02 4,02 1,95 1,95 7,69 Whereas the development of imports into the Commu ­ nity of these products should be recorded and imports accordingly monitored ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any measure concerning the adminis ­ tration of the share allocated to that economic union may be carried out by any one of its members, Having regard to the Treaty establishing the European Economic Community and in particular Article 136 thereof, Having regard to Council Decision 80/ 1186/EEC of 16 December 1980 on the association of the overseas coun ­ tries and territories with the European Economic Community (') as last amended by Council Decision 86/46/EEC (2) and in particular Annex IX thereto, Having regard to the proposal from the Commission, Whereas Annex IX to Decision 80/ 1186/EEC provides that rum, arrack and tafia shall be imported into the Community free of customs duties within the limits of a Community tariff quota ; Whereas the Community has established by Decision 86/47/EEC (3), arrangements for trade between Spain and Portugal on the one hand and the overseas countries and territories (OCT) on the other ; whereas this Decision provides for the application by the two Member States of the particular provisions concerning the quota duties to be applied on imports of products originating in the OCT ; Whereas the annual size of the quota is to be fixed on the basis of a basic annual quantity, calculated in hectolitres of pure alcohol , equal to the amount of imports during the best of the past three years for which statistics are available ; whereas to this quantity a certain growth rate is applied ; whereas this growth rate should be fixed at 27 % ; whereas the quota period ranges from 1 July to 30 June of the following year ; Whereas Community statistics for the years 1983 to 1985 show the highest volume of imports into the Community of the products in question originating in the said coun ­ tries and territories, namely 13 306 hectolitres of pure alcohol , occurred in 1983 ; whereas the volume of the Community tariff quota for the period 1 July 1986 to 30 June 1987 should therefore be fixed at 16 899 hectolitres of pure alcohol ; HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 July 1986 to 30 June 1987, rum, arrack and tafia falling within subheading 22.09 C I of the Common Customs Tariff and originating in the countries and terri ­ tories referred to in Article 1 of Decision 80/ 1186/EEC shall be imported free of customs duty into the Commu ­ nity within the limits of a Community tariff quota of 16 899 hectolitres of pure alcohol . 2 . The rules of origin applicable to the products referred to in paragraph 1 shall be those set out in Annex II to Decision 80/ 1186/EEC. 3 . Within the limit of their shares as indicated in Article 2, the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the 1985 Act of Accession and of Regulation (EEC) No 86/47/EEC. (') OJ No L 361 , 31 . 12 . 1980, p . 1 0 OJ No L 63, 5 . 3 . 1986, p . 94 . (3) OJ No L 63, 5 . 3 . 1986, p . 95 . 1 . 7 . 86 Official Journal of the European Communities No L 173/99 Article 2 The Communtiy tariff quota referred to in Article 1 shall be divided between the Member States as follows : (hectolitres of pure alcohol) of the products in question originating in the said coun ­ tries and territories . 2 . Member States shall forward to the Commission, not later than the 15th day of each month, statements of imports of the products in question actually charged against the tariff quota during the preceding month . Only products entered at customs under declarations for free circulation and accompanied by a movement certificate conforming to the rules referred to in Article 1 (2) shall be taken into consideration for this purpose . 3 . The Commission shall regularly inform the Member States of the extent to which the tariff quota has been used up. 4. Where necessary, consultation may be held at the request of a Member State or on the initiative of the Commission . Benelux : Denmark : Germany : Greece : Spain : France : Ireland : Italy : Portugal : United Kingdom : 10 139 1 190 1 840 30 330 680 680 330 330 1 350 Article 3 1 . Member States shall manage the shares allocated to them in accordance with their own arrangements . 2 . The extent to which the Member States have taken up their shares shall be determined on the basis of the imports of the products in question , originating in the said countries and territories, entered for customs clearance under declarations for free circulation . Article 4 1 . In accordance with Article 6 of Annex IX to Deci ­ sion 80/ 1186/EEC, the Community shall monitor imports Article 5 The Commission shall take all necessary measures, in close cooperation with the Member States, to ensure the implementaion of this Regulation . Article 6 Tis Regulation shall enter into force on 1 July 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 30 June 1986 . For the Council The President N. SMIT-KROES